Case 8:09-cv-02308-CEH-AAS Document 1164 Filed 10/26/18 Page 1 of 10 PageID 14464




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                        Tampa Division

     KEITH STANSELL,                                       CIVIL ACTION CASE NO.:
     MARC GONSALVES,                                       8:09-CV-2308- CEH-AAS
     THOMAS HOWES,
     JUDITH G. JANIS, et al,
          Plaintiffs,
     vs.

     REVOLUTIONARY ARMED FORCES OF COLOMBIA (FARC); et al,
         Defendants; and

     SAI ADVISORS INC.;
            Folio# 5040011L0010 - 11350 NW 4 Street, Plantation FL
            Folio# 5040011L0020 - 11300 NW 4 Street, Plantation FL
            Folio# 5040011L0030 - 11250 NW 4 Street, Plantation FL
            Folio# 5040011L0040 - 11200 NW 4 Street, Plantation FL
            Folio# 5040011L0050 - 11201 NW 2 Street, Plantation FL
            Folio# 5040011L0060 - 11251 NW 2 Street, Plantation FL
            Folio# 5040011L0070 - 11301 NW 2 Street, Plantation FL
            Folio# 5040011L0080 - 11351 NW 2 Street, Plantation FL

     NOOR PLANTATION INVESTMENTS LLC;
            Folio# 5040011L0090 - 11401 NW 2 Street, Plantation FL
            Folio# 5040011L0100 - 11441 NW 2 Street, Plantation FL
            Folio# 5040011L0110 - 11481 NW 2 Street, Plantation FL

     11420 CORP.;
            Folio# 5040011G0010 - 11420 NW 4 Street, Plantation FL
     _____________________________________________/

               SECOND STATUS REPORT ON REAL PROPERTY EXECUTIONS
                          (October 26, 2018 U.S. Marshals sales)

            Plaintiffs hereby provide this Second Status Report to the Court summarizing the actions

     to date and following the 11th Circuit Court of Appeals September 20, 2018 Order lifting the

     temporary stay of real property execution sales in this action and the U.S. Marshal’s execution

     sales conducted and completed Friday October 26, 2018.
Case 8:09-cv-02308-CEH-AAS Document 1164 Filed 10/26/18 Page 2 of 10 PageID 14465




                                Background & the First Scheduled Sale

            1.      On June 11, 2018, Plaintiffs filed their Motion for TRIA Executions on Florida

     Real Properties Blocked Under IEEPA and Memorandum Of Law [DE 1117], with supporting

     Appendix [DE 1115] and expert witness affidavits [DE 312, 1116].

            2.      On June 28, 2018, the Court granted Plaintiffs’ Motion [DE 1117] and entered

     its ORDER DIRECTING TRIA EXECUTIONS ON REAL PROPERTY [DE 1119]

     directing issuance of post-judgment writs of execution under TRIA §201 directed at twelve

     (12) parcels of real property in Broward County, FL.

            3.      On June 29, 2018, the Clerk issued writs of execution directed to the 8 SAI

     ADVISORS INC. properties [DE 1122], the 3 NOOR PLANTATION INVESTMENTS LLC

     properties [DE 1121], and the house owned by 11420 CORP. [DE 1120]. Pursuant to this

     Court’s July 5, 2018 Order [DE 1124] correcting counsel’s scrivener’s error, the Clerk issued

     a substitute Writ of Execution for 11420 CORP. [DE 1125] on July 5, 2018.

            4.      On July 6, 2018, Plaintiffs perfected their judgment lien on the subject 12

     parcels of real property pursuant to Fla. Stat. §55.10(1) by recording a certified copy of the

     Court’s June 28, 2018 Order [DE 1119] in the official public records of the Broward County

     Recorder’s office, along with a certified copy of a Judgment Lien Amendment Certificate

     and an Affidavit reciting the Plaintiff judgment creditors’ addresses.

            5.      On July 17, 2018, the U.S. Marshal’s Service levied on all 12 subject parcels

     of property by posting certified copies of the matching writs of execution [DE 1122, DE

     1121 and DE 1125] on each of the 12 parcels in “an open and conspicuous manner”.




                                                                                                      2
Case 8:09-cv-02308-CEH-AAS Document 1164 Filed 10/26/18 Page 3 of 10 PageID 14466




            6.      On July 18, 2018, Plaintiffs filed the USM 285 form reflecting proof of the

     US Marshal’s levies described in ¶5 above. [DE 1126, 1127, 1128].

            7.      On July 27, 2018, Plaintiffs filed the final Notice of Sales issued by the U.S.

     Marshal’s Service for 12 separate sales scheduled for Friday, September 7, 2018. [DE 1129].

            8.      On July 27, 2018, Plaintiffs filed their Notice of Compliance with Fla. Stat.

     §56.27 (Affidavit Regarding Separate Execution Sales on Real Property). [DE 1130]

            9.      On July 27, 2018, Plaintiffs filed their Notice of Compliance with Fla. Stat.

     §56.21 (U.S. Marshal Mailing by Certified Mail) [DE 1131] including an attached

     certification from the USMS [DE 1131-1] which states:

            Pursuant to Fla. Stat. §56.21, the undersigned Deputy Marshal hereby certifies that
            before the date of first publication of the Notice of Sales, the following items were
            sent by certified mail to the property owners and their property tax attorney at the
            addresses listed below:

            •    copy of the completed USM 285 for each of the 3 writs DE 1121, 1122 and 1125;
            •    copy of the signed Notice of Sales with sale date;
            •    copy of the plaintiffs’ counsel “Affidavit Regarding Separate Execution Sales on
                 Real Property Pursuant to Section 56.27(4)”

            SAI ADVISORS INC.
            5599 NW 23rd Av
            Boca Raton, FL 33496

            NOOR PLANTATION INVESTMENTS LLC
            5599 NW 23rd Av
            Boca Raton, FL 33496

            11420 CORP.
            5599 NW 23rd Av
            Boca Raton, FL 33496

            DAVID VIDAL-CORDERO, ESQ.
            P.O. BOX 330
            CABIN JOHN, MD 20818-0330

     Copies of the above US Marshals’ certified mailing envelopes are attached to DE 1131-1.



                                                                                                      3
Case 8:09-cv-02308-CEH-AAS Document 1164 Filed 10/26/18 Page 4 of 10 PageID 14467




            10.     The three (3) subject property owners are all active Florida corporations or

     LLC duly registered with the Florida Secretary of State Division of Corporations, and all

     have the same current “principal address” and “mailing address” that was used by the U.S.

     Marshal in its certified mailings to the official corporate/LLC mailing address and corporate

     address: 5599 NW 23rd Ave., Boca Raton, FL 33496. [DE 1136, Exs. 1, 2, 3].

            11.     On June 6, 2018, the Florida statutory registered agent for each of the 3

     property owner entities [INCORP SERVICES, INC.] formally resigned as registered agent.

     [DE 1136, Exs. 4, 5, 6]. The sole remaining Florida registered address for each property

     owner is the address set forth in the Florida Secretary of State Division of Corporations used

     above by the U.S. Marshal.

            12.     DAVID VIDAL-CORDERO, ESQ. is lawyer admitted to the DC Bar and in

     active good standing, with an official DC Bar registered address of P.O. BOX 330, CABIN

     JOHN, MD 20818-0330. [DE 1136, Ex. 7].

            13.     DAVID VIDAL-CORDERO was listed as an “Officer” for all 3 of the Florida

     property owner entities on Annual Reports filed with the Secretary of State for 2013, 2014,

     2015 and 2016, and the corporations’/LLC official mailing address and corporate address for

     2013-2016 was P.O. BOX 330, CABIN JOHN, MD 20818-0330 (same as Attorney Vidal-

     Cordero’s DC Bar address). DAVID VIDAL-CORDERO also signed the 2017 Annual

     Report for all 3 property owner entities as “Counsel”. [DE 1136, Exs. 8, 9, 10].

            14.     The Broward County Tax Collector database for paid real property taxes

     reflects that a refund payment was processed on 4/6/18 for four (4) of the 8 parcels owned by

     SAI Advisors, Inc. [Lots 1-4] on the 2017 tax bill payable to “DAVID VIDAL-CORDERO


                                                                                                     4
Case 8:09-cv-02308-CEH-AAS Document 1164 Filed 10/26/18 Page 5 of 10 PageID 14468




     ESQ IOLTA TRUST ACCOUNT”, and a refund payment was processed on 1/13/17 on the

     single family home owned by 11420 Corp. for the 2016 property taxes payable to “DAVID

     VIDAL CORDERO”. [DE 1136, Ex. 11].

              15.    Accordingly, in addition to the U.S. Marshal’s service to the current Division

     of Corporations addresses for each property owner, the USMS also served (the USM 285,

     Notice of Sales, and Plaintiffs’ Affidavit) by certified mail to DAVID VIDAL-CORDERO,

     ESQ., P.O. BOX 330, CABIN JOHN, MD 20818, as the real estate attorney for the property

     owners. [DE 1131-1]. The USPS delivery receipt for the USMS certified mailing reflects

     delivery to Mr. VIDAL-CORDERO’s DC Bar address on August 2, 2018. [DE 1136, Ex.

     12].

              16.    The USMS Notice of Sales was published in the Broward Daily Business

     Review on August 3, 10, 17 and 24, 2018 for a September 7, 2018 U.S. Marshals’ sales. [DE

     1135, 1135-1](Affidavit of Publication).

                     The Claimants, Appeal, Appellate Court’s Lifting the Stay,
            Re-Publication and Notice & Completed October 26, 2018 U.S. Marshals’ Sales

              17.    After receiving statutory notice, on August 30, 2018 the OFAC blocked

     property owners/claimants appeared through counsel Greenberg Traurig, P.A. and sought to

     vacate or stay this Court’s June 28, 2010 Order Directing TRIA Execution Sales. DE 1139

     (motion for Rule 60(b) relief). Plaintiffs filed a court ordered expedited response. DE 1141.1


     1
       On August 31, 2018, counsel for Rafael Sarria Diaz and the property owner Claimants’
     herein filed an affidavit stating that on August 18, 2018 they “submitted a preliminary
     request for reconsideration of the designation to OFAC on August 28, 2018.” DE 1142-1, p.
     5, ¶ 19. Notwithstanding this request and Mr. Sarria Diaz’s denial of the OFAC sanctions, 5
     weeks later on September 25, 2018, OFAC issued additional Venezuela sanctions on Sarria
     Diaz that “targeted a network supporting a key front man for designated President of


                                                                                                      5
Case 8:09-cv-02308-CEH-AAS Document 1164 Filed 10/26/18 Page 6 of 10 PageID 14469




     The property owners/claimants’ motion was denied. DE 1144 (“Claimants are afforded an

     opportunity to be heard now, and they have presented no basis to refute, either in fact or law,

     the agency or instrumentality designation. This Court, after due consideration of the

     Claimant’s argument and submissions, or lack thereof, concludes that the agency or

     instrumentality designation stands as true based on the total absence of any valid or arguable

     flaw.”). The property owners filed a Notice of Appeal. DE 1145. On September 4, 2018,

     the property owners’ filed in this Court a motion to stay the June 28, 2018 Order and the then

     scheduled September 7, 2018 sales date. DE 1147. That motion was denied by this Court.

     DE 1150 (“They have not even shown a chance of success that the OFAC designation is

     incorrect, that they are not an agency or instrumentality of FARC, or that the real property

     is not blocked.”).

            18.     On September 5, 2018, the property owners filed an Emergency Motion for

     Stay Pending Appeal in the appellate court. 11th Circuit Court of Appeals SAI Advisors Inc.

     v. Stansell et al. Case No.: 18-13696. On September 6, 2018, the 11th Circuit “temporarily


     Venezuela’s National Constituent Assembly (ANC) Diosdado Cabello Rondon, and
     identified as blocked property a $20 million U.S.-based private jet as belonging to Cabello’s
     front man.” Ex. 1. These new sanctions now named the “Rafael Alfredo Sarria Diaz’s
     Front Network” stating:

            OFAC designated Rafael Sarria on May 18, 2018 for acting for or on behalf of
            Cabello as his front person and maintaining an illicit business relationship
            with Cabello since at least 2010. During this time, Rafael Sarria owned
            several real estate properties in Florida that were registered under his name,
            but in reality he acted as the named representative for Cabello on these
            properties. As of 2018, Rafael Sarria continues to advise and assist Cabello,
            profiting from the investment of Cabello’s corruptly obtained wealth.

     Ex. 1, p.3. In its original May 18, 2018 designation, OFAC found that “Sarria acted as the
     named representative for Cabello in the ownership of these properties.” DE 1117-2, p. 4.


                                                                                                     6
Case 8:09-cv-02308-CEH-AAS Document 1164 Filed 10/26/18 Page 7 of 10 PageID 14470




     granted” – pending further order from the appellate court - the property owners’ motion,

     staying and effectively cancelling the September 7, 2018 U.S. Marshals’ sales. DE 1153.

            19.     After further review, on September 20, 2018 the Eleventh Circuit Court

     of Appeals denied the property owners’ Emergency Motion for Stay Pending Appeal

     and “lifted” the temporary stay of the sales because the property owners’ did not make

     the requisite showing for a stay. DE 1155.2

            20.     Following the 11th Circuit’s Order denying the emergency motion for stay

     pending appeal, Plaintiffs reinitiated the statutory execution sales procedures in accordance

     with Chapter 56 of the Florida Statutes and this Court’s June 28, 2018 Order.

            21.     Plaintiffs re-published the U.S. Marshals’ sales for October 26, 2018 in

     compliance with Florida Statutes. Plaintiffs filed their Notice of Compliance with Fla. Stat. §

     56.21 with the U.S. Marshal’s September 24, 2018 Notice of Mailing via certified mail the:

     (i) USM 285’s Notice of Levy [DE 1126; 1127; 1128]; (ii) Notice of Sales with publication

     dates 9/25; 10/2; 10/9; 10/16 for the second sales date of October 26, 2018; and (iii) Affidavit

     under Fla. Stat §56.27. DE 1156; 1156-1. Plaintiffs’ compliance included the USM Notice

     of Certified Mailing with copies of envelopes to OFAC blocked property owners and the

     entities’ property tax attorney and counsel of record in this action Elliott Scherker of

     Greenberg Traurig. DE 1156-2.




     2
       On Sep. 27, 2018 the property owners filed a Motion for Reconsideration of Order Lifting
     the Stay Pending Appeal and/or to Expedite the Appeal in the appellate court. On Oct. 24,
     2018, the property owners filed a “Supplement” to this Motion for Reconsideration advising
     the 11th Circuit that the sales were Oct. 26, 2018 and again seeking expedited review. On
     Oct. 26th, before the sales, Claimants again filed a request to the 11th Circuit for


                                                                                                     7
Case 8:09-cv-02308-CEH-AAS Document 1164 Filed 10/26/18 Page 8 of 10 PageID 14471




            22.     The USMS Notice of Sales for the October 26, 2018 sales date was published

     in the Broward Daily Business Review on September 25, 2018; October 2, 9 and 16, 2018.

     Plaintiffs filed this statutory compliance demonstrating proper publication on October 22,

     2018. DE 1163; 1163-1 (Affidavit of Publication).

            23.     At no time prior to the sales had any person or entity posted a bond with the

     U.S. Marshal pursuant to Fla. Stat. §56.12 in order to regain possession of the properties.

            24.     On October 26, 2018, pursuant to this Court’s June 28, 2018 Order, the 11th

     Circuit’s September 20, 2018 Order lifting any stay of the sales and the Notice of Sales, the

     U.S. Marshals Service conducted 12 separate sales – one for each of the 12 OFAC blocked

     parcels of real property. Plaintiffs were the successful and prevailing bidders on each of the

     12 parcels of OFAC blocked real property:

            1.      SAI ADVISORS INC.;
                    Lot 1 of Noor Plantation as recorded in Plat Book 176, Page 97
                    ID# 5040011L0010 - 11350 NW 4 Street, Plantation FL (vacant land)
                    Plaintiffs’ prevailing judgment credit bid: $25,000.00

            2.      SAI ADVISORS INC.;
                    Lot 2 of Noor Plantation as recorded in Plat Book 176, Page 97
                    ID# 5040011L0020 - 11300 NW 4 Street, Plantation FL (vacant land)
                    Plaintiffs’ prevailing judgment credit bid: $25,000.00

            3.      SAI ADVISORS INC.;
                    Lot 3 of Noor Plantation as recorded in Plat Book 176, Page 97
                    ID# 5040011L0030 - 11250 NW 4 Street, Plantation FL (vacant land)
                    Plaintiffs’ prevailing judgment credit bid: $25,000.00

            4.      SAI ADVISORS INC.;
                    Lot 4 of Noor Plantation as recorded in Plat Book 176, Page 97
                    ID# 5040011L0040 - 11200 NW 4 Street, Plantation FL (vacant land)
                    Plaintiffs’ prevailing judgment credit bid: $25,000.00



     reconsideration of its order lifting of the stay. The 11th Circuit took no action and did not
     modify or change its Sep. 20, 2018 Order lifting the stay of the U.S. Marshals sales.


                                                                                                      8
Case 8:09-cv-02308-CEH-AAS Document 1164 Filed 10/26/18 Page 9 of 10 PageID 14472




            5.      SAI ADVISORS INC.;
                    Lot 5 of Noor Plantation as recorded in Plat Book 176, Page 97
                    ID# 5040011L0050 - 11201 NW 2 Street, Plantation FL (vacant land)
                    Plaintiffs’ prevailing judgment credit bid: $25,000.00



            6.      SAI ADVISORS INC.;
                    Lot 6 of Noor Plantation as recorded in Plat Book 176, Page 97
                    ID# 5040011L0060 - 11251 NW 2 Street, Plantation FL (vacant land)
                    Plaintiffs’ prevailing judgment credit bid: $25,000.00

            7.      SAI ADVISORS INC.;
                    Lot 7 of Noor Plantation as recorded in Plat Book 176, Page 97
                    ID# 5040011L0070 - 11301 NW 2 Street, Plantation FL (vacant land)
                    Plaintiffs’ prevailing judgment credit bid: $25,000.00

            8.      SAI ADVISORS INC.;
                    Lot 8 of Noor Plantation as recorded in Plat Book 176, Page 97
                    ID# 5040011L0080 - 11351 NW 2 Street, Plantation FL (vacant land)
                    Plaintiffs’ prevailing judgment credit bid: $25,000.00

            9.      NOOR PLANTATION INVESTMENTS LLC;
                    Lot 9 of Noor Plantation as recorded in Plat Book 176, Page 97
                    ID# 5040011L0090 - 11401 NW 2 Street, Plantation FL (vacant land)
                    Plaintiffs’ prevailing judgment credit bid: $35,000.00

            10.     NOOR PLANTATION INVESTMENTS LLC;
                    Lot 10 of Noor Plantation as recorded in Plat Book 176, Page 97
                    ID# 5040011L0100 - 11441 NW 2 Street, Plantation FL (vacant land)
                    Plaintiffs’ prevailing judgment credit bid: $35,000.00

            11.     NOOR PLANTATION INVESTMENTS LLC;
                    Lot 11 of Noor Plantation as recorded in Plat Book 176, Page 97
                    ID# 5040011L0110 - 11481 NW 2 Street, Plantation FL (vacant land)
                    Plaintiffs’ prevailing judgment credit bid: $35,000.00

            12.     11420 CORP.;
                    Lot 1 of VILLANUEVA Plat Broward County Plat Book 173, Page 17
                    ID# 5040011G0010 - (house) 11420 NW 4 Street Plantation FL
                    Plaintiffs’ prevailing judgment credit bid: $250,000.00

     The total judgment credit bids of $555,000.00 on the above sales reduces Plaintiffs’

     outstanding ATA Judgment from $301,831,178.28 to $301,276,178.28.



                                                                                            9
Case 8:09-cv-02308-CEH-AAS Document 1164 Filed 10/26/18 Page 10 of 10 PageID 14473




      25.     Counsel for the property owners/claimants, Mr. Jeffrey Hirsch of Greenberg Traurig

      appeared at the October 26, 2018 U.S. Marshals sales, videotaped the sales and did not object

      at the sales.


      Respectfully submitted October 26, 2018

      /s/ Newton P. Porter______________                  /s/_Tony Korvick_________________
      NEWTON P. PORTER                                    TONY KORVICK
      (Florida Bar No. 833738)                            (Florida Bar No. 768405)
      nporter@porterandkorvick.com                        tkorvick@porterandkorvick.com
      PORTER & KORVICK, P.A.                              PORTER & KORVICK, P.A.
      9655 South Dixie Highway Suite 208                  9655 South Dixie Highway Suite 208
      Miami, Florida 33156                                Miami, Florida 33156
      Telephone:     (305) 373-5040                       Telephone:     (305) 373-5040
      Facsimile:     (305) 668-9154                       Facsimile:     (305) 668-9154
      Attorneys for Plaintiffs                            Attorneys for Plaintiffs

                                    CERTIFICATE OF SERVICE


      I HEREBY CERTIFY that on October 26, 2018, I electronically filed the foregoing with the
      Clerk of the Court by using the CM/ECF system. I further certify that I served the foregoing
      document and the attachments on:

      OFFICE OF FOREIGN ASSETS CONTROL
      U.S. Department of the Treasury
      1500 Pennsylvania Ave. NW
      Washington D.C. 20220
      [by email service directly to OFAC counsel in compliance with 31 CFR 501.605]

                                                  _/s/Tony Korvick________________
                                                  TONY KORVICK (Florida Bar No. 768405)
                                                  Attorneys for Plaintiffs
                                                  PORTER & KORVICK, P.A.
                                                  9655 South Dixie Highway Suite 208
                                                  Miami, Florida 33156
                                                  Telephone:     (305) 373-5040
                                                  Fax:           (305) 668-9154
                                                  tkorvick@porterandkorvick.com



                                                                                                10
